 
 
I 
112th CONGRESS
1st Session
H. R. 1980 
IN THE HOUSE OF REPRESENTATIVES 
 
May 25, 2011 
Mr. Runyan (for himself, Mr. Walz of Minnesota, Mr. Guinta, Mr. LoBiondo, Mr. Lance, Mr. Grimm, Ms. Richardson, Mr. Bachus, Mrs. Davis of California, Mrs. Ellmers, Mr. Flores, Mr. King of New York, Mrs. McMorris Rodgers, Mr. Conaway, Mr. Bartlett, Mr. Kissell, Mr. Garamendi, Mr. Turner, Mr. Critz, Mr. Garrett, Mr. Young of Indiana, Mr. Israel, Mr. Pallone, Mr. McKeon, Mr. Griffin of Arkansas, Mr. Roe of Tennessee, Mr. Wilson of South Carolina, and Mr. McCotter) introduced the following bill; which was referred to the Committee on Natural Resources
 
A BILL 
To authorize the Gold Star Mothers National Monument Foundation to establish a national monument in the District of Columbia. 
 
 
1.Short titleThis Act may be cited as the Gold Star Mothers National Monument Act of 2011.  
2.Findings The Congress finds as follows: 
(1)During World War I, mothers of sons and daughters who served in the Armed Forces displayed flags bearing a blue star to represent their pride in their sons and daughters and their hope that their sons and daughters would return home safely. 
(2)For more than 650,000 of these mothers, that hope was shattered, and many of them, both during and after World War I, began displaying flags bearing a gold star to represent the sacrifice that their sons and daughters made for freedom and this country. 
(3)Over the years, the gold star has come to represent a child who was killed while serving in the Armed Forces, including a child who died during combat or during peacetime; either way the child was a hero to his or her family and country. 
(4)In 1929, Congress passed a law authorizing the Federal Government to disburse funds for Gold Star Mothers, and widows of those who were killed while serving in the Armed Forces during World War I, to travel to the battlefields of Europe to visit the burial sites of their loved ones. 
(5)On June 23, 1936, Congress passed Senate Joint Resolution 115 (74th Congress), which established the last Sunday in September as Gold Star Mother’s Day. 
(6)Gold Star Mothers, a most deserving group, should be honored to commemorate the sacrifices that they, and their sons and daughters, made for this country.  
3.Gold Star Mothers National Monument 
(a)EstablishmentThe Gold Star Mothers National Monument Foundation (a nonprofit corporation established under the laws of the District of Columbia) is authorized to establish a monument on Federal land in the District of Columbia or its environs, as a unit of the National Park System. The monument shall be known as the Gold Star Mothers National Monument. 
(b)Compliance with standards for commemorative worksThe establishment of the monument shall be carried out in accordance with the Commemorative Works Act (40 U.S.C. 8901 et seq.). 
(c)Payment of expensesThe Gold Star Mothers National Monument Foundation shall be solely responsible for acceptance of contributions for, and payment of the expenses of, the establishment of the monument, and no Federal funds may be used to pay such expenses. 
 
